Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into effective as of June 27, 2011, by and between Opexa Therapeutics,
Inc. (the “Company”) and Jaye L. Thompson, Ph.D. (“Employee”). The Company and
Employee are hereinafter collectively referred to as the “Parties.”
 
W I T N E S S E T H:
 
A.           The Company desires assurance of the continued association and
services of Employee in order to retain Employee’s skills, abilities, background
and knowledge, and is willing to continue to engage Employee’s services on the
terms and conditions set forth in this Agreement.
 
B.            Employee desires to continue to be in the employ of the Company
and is willing to continue to accept such employment on the terms and conditions
set forth in this Agreement.
 
C.            The Parties acknowledge that this Agreement amends and restates,
and supersedes in its entirety the employment agreement provisions of that
certain offer letter dated November 16, 2009 by and between the Parties (the
“Prior Agreement”).
 
NOW, THEREFORE, for and in consideration of the employment by the Company, the
compensation and other remuneration paid and to be paid by the Company and
received and to be received by Employee for such employment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Employee, it is agreed by and between the Parties hereto as
follows:


1.              Duties and Title.  Employee shall continue to be employed by the
Company and have the title of and shall act as Senior Vice President, Clinical
Development and Regulatory Affairs of the Company.  Employee shall have the
following responsibilities and duties as Senior Vice President, Clinical
Development and Regulatory Affairs:  Employee shall report to the Company’s CEO
and will have such other duties and responsibilities consistent with her
position as Senior Vice President, Clinical Development and Regulatory Affairs
as may reasonably be assigned to Employee by the Company’s CEO from time to
time.
 
2.              Compensation.
 



a.   Salary and Bonus.  Employee will be compensated at a base rate of $200,000
per year, to be paid in accordance with the Company’s standard payroll
practices, as they may be changed from time to time.  In addition, Employee will
be eligible to receive an annual discretionary bonus of up to twenty percent
(20%) of Employee’s base salary per 12-month period (pro rated for any partial
period of less than 12 months), based upon a determination by the CEO and the
Company’s Board of Directors (the “Board”) of the achievement of objectives to
be set from time to time by the Board.  The first measurement period for this
purpose will end on approximately December 31, 2011.  It is intended that any
bonus payments made under this Agreement will not be deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  Accordingly, any bonus amount so determined will be paid
out during the first two and one-half (2 ½) months following the end of the
calendar year in which the right to receive such bonus payment vests.
 
 
 

--------------------------------------------------------------------------------

 
 
b.   Vacation, Holidays and Sick-Leave.  As a full-time employee, Employee will
accrue vacation at the rate of four (4) weeks per full calendar year (pro rated
for any partial period).  Holidays and sick-leave will be provided in accordance
with the Company’s standard policies and procedures.
 
c.   Benefits.  As a full-time employee, Employee will be eligible to
participate in and to receive benefits under such plans and benefits as may be
adopted by the Company.  The eligibility criteria and amount and extent of
benefits to which Employee is entitled shall be governed by each specific
benefit plan (as applicable) as it may be amended from time to time.
 
3.              At-Will Employment.  Employee’s employment with the Company is
“at-will.”  This means that Employee’s employment with the Company is not for a
specific term, and can be terminated by Employee or by the Company at any time
for any reason or no reason, with or without cause and with or without
notice.  Any contrary representations which may have been made or which may
hereafter be made to Employee are superseded by this Agreement.  Though
Employee’s duties, compensation, benefits and place of employment may change
over time and Employee may be subject to incremental discipline that does not
include a termination, none of these events change the fact that Employee is an
“at will” employee.  In addition, the fact that the rate of Employee’s salary or
other compensation is stated in units of years or months and that Employee’s
vacation and sick leave accrue annually or monthly does not alter the at-will
nature of the employment, and does not mean and should not be interpreted to
mean that Employee is are guaranteed employment to the end of any period of time
or for any period time.  Employee’s employment is subject to that certain
Acknowledgement of At-Will Employment dated November 16, 2009 which has
previously been executed and delivered to the Company by Employee and is
incorporated herein by reference.  Employee hereby reaffirms the provisions of
the Acknowledgement of At-Will Employment as of the date of this
Agreement.  This Agreement and the Acknowledgement of At-Will Employment
constitute the full and complete agreement between the Parties regarding the
“at-will” nature of Employee’s employment, and can only be modified by written
agreement signed by Employee and the CEO.
 
4.              Severance for Termination Without Cause.  Without limiting the
provisions of the foregoing Paragraph 3, in the event that Employee’s employment
with the Company is terminated by the Company without Cause (as defined below),
Employee will be entitled to the continuation of Employee’s then-current base
salary for a period of six (6) months following such termination; provided,
however, that such benefit is contingent upon the following:  (i) Employee’s
employment with the Company shall have been continuous from Employee’s start
date through the occurrence of the applicable event; (ii) Employee executes and
delivers a general release (in a customary form provided by the Company) of all
claims against the Company or persons affiliated with the Company within
forty-five (45) days following the date of termination, or such shorter period
as the Company may require (with any potential revocation periods having
expired); (iii) Employee is not in material breach of any of the provisions of
this Agreement or that certain Proprietary Information and Inventions Agreement
dated November 16, 2009 which Employee previously executed and delivered to the
Company; and (iv) such termination is not by reason of Employee’s death or
disability.
 
 
2

--------------------------------------------------------------------------------

 
 
“Cause” as used herein shall mean: (i) Employee commits a felony or another
crime involving moral turpitude; (ii) Employee fails to maintain an immigration
status which allows Employee to work in the United States; or (iii) any of the
following so long as Employee is provided with prompt notice and within thirty
(30) days of receipt of such notice (assuming the violation is curable),
Employee fails to cure such violation: (a) Employee materially violates any of
the Company’s rules and regulations (including, without limitation, the rules of
conduct) or any other policies and practices established by the Board; (b)
Employee materially violates this Agreement or the Proprietary Information and
Inventions Agreement; (c) Employee fails to exercise reasonable efforts to
perform duties consistent with Employee’s position with the Company (including,
without limitation, as reasonably instructed by the CEO); or (d) Employee
commits any breach of fiduciary duty or misconduct that is likely to cause a
material adverse effect upon the financial condition or business operations of
the Company.
 
5.              Change of Control.  Without limiting the provisions of the
foregoing Paragraph 3, in the event that Employee’s employment is terminated
without Cause or Employee resigns for Good Reason (as defined below) concurrent
with, or within twelve (12) months after, a Change of Control (as defined
below), Employee will be entitled to (i) the continuation of Employee’s
then-current base salary for a period of six (6) months following such
termination or resignation and (ii) immediate vesting in full of any unvested
equity awards, resulting in such equity awards becoming immediately exercisable
in accordance with the terms and conditions of the underlying agreements and
plan under which such equity awards were originally granted; provided, however,
that such benefits are contingent upon the following:  (a) Employee’s employment
with the Company shall have been continuous from Employee’s start date through
the occurrence of the applicable event; (b) Employee executes and delivers a
general release (in a customary form provided by the Company) of all claims
against the Company or persons affiliated with the Company within forty-five
(45) days following the date of termination or resignation, or such shorter
period as the Company may require (with any potential revocation periods having
expired); (c) Employee is not in material breach of any of the provisions of
this Agreement or that certain Proprietary Information and Inventions Agreement
dated November 16, 2009 which Employee previously executed and delivered to the
Company (the “Inventions Agreement”); and (d) such termination or resignation is
not by reason of Employee’s death or disability.  Notwithstanding any other
provision of this Agreement, the consummation of a Change of Control transaction
itself shall not be deemed a termination of employment entitling Employee to any
benefits hereunder even if such event results in Employee being employed by a
different entity.
 
“Change of Control” as used herein shall mean the occurrence of any of the
following events:
 
a.   A change in the composition of the Board of Directors occurs, as a result
of which fewer than one-half of the incumbent directors are directors who
either:
 
  (i)  Had been directors of the Company on the “look-back date” (as defined
below) (the “original directors”); or
 
 
3

--------------------------------------------------------------------------------

 
 
  (ii)  Were elected, or nominated for election, to the Board of Directors with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or
 
b.   Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of directors
(the “base capital stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of base capital stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company;
 
c.   The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity; or
 
d.   The sale, transfer or other disposition of all or substantially all of the
Company’s assets.
 
For purposes of subsection (a) above, the term “look-back” date shall mean the
later of (1) September 2, 2010 (the effective date of the Company’s 2010 Stock
Incentive Plan) or (2) the date 24 months prior to the date of the event that
may constitute a Change in Control.
 
For purposes of subsection (b) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 but shall exclude (1) a trustee or other fiduciary holding securities
under an employee benefit plan maintained by the Company or a parent or
subsidiary and (2) a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s common stock.
 
Any other provision of this Paragraph 5 notwithstanding, a transaction shall not
constitute a Change in Control if its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the offering of common
stock to the public.
 
 
4

--------------------------------------------------------------------------------

 
 
“Good Reason” as used herein shall mean any of the following reasons which
occurs other than at the request (or with the consent) of Employee:
 
e.   A reduction in Employee’s base salary of twenty percent (20%) or more;
 
f.            A reduction in Employee’s target or minimum bonus of twenty
percent (20%) or more;
 
g.   A substantial diminution in Employee’s authority, duties or
responsibilities;
 
h.   A reduction from full-time to part-time status; or
 
i.            Movement of Employee’s principal place of employment to a site
that is more than fifty (50) miles from the Company’s current offices.
 
To be eligible to receive benefits for a resignation for Good Reason, (i)
Employee must provide written notice of the “Good Reason” condition to the
Company within ninety (90) days after the initial existence of such condition,
(ii) the Company must not have cured such condition within thirty (30) days of
receipt of such written notice or it must have stated unequivocally in writing
that it does not intend to attempt to cure such condition, and (iii) Employee
resigns from employment within thirty (30) days following the end of the period
within which the Company was entitled to remedy the condition constituting Good
Reason but failed to do so.
 
6.              Compliance with Code Section 409A.  Compensation and benefits
payable under the Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A of the Code in
accordance with one or more of the exemptions available under the Treasury
Regulations promulgated under Section 409A.  In this regard, each such payment
that is made in a series of scheduled installments shall be deemed a separate
payment for purposes of Section 409A.  To the extent that any amounts or
benefits payable under this Agreement are or become subject to Section 409A due
to a failure to qualify for an exemption from the definition of nonqualified
deferred compensation under Section 409A, this Agreement is intended to comply
with the applicable requirements of Section 409A with respect to such amounts or
benefits.  This Agreement shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.
 
Payments made from the date of Employee’s termination through March 15th of the
calendar year following such termination are intended to be exempt from Section
409A pursuant to the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations.  Payments made following said
March 15th are intended to be made upon an involuntary termination from service
and payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations,
to the maximum extent permitted by said provision.  Notwithstanding any contrary
provision of this Agreement, any amount or benefit that fails to qualify for an
exemption from Section 409A shall be subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that amounts or benefits
payable to Employee upon separation from service be delayed until the first
regular payroll date which occurs more than six (6) months after separation from
service (or if earlier, the date of Employee’s death) if Employee is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service, with the first of such payments
including all payments which would have been made during the period of such
delay without regard thereto and without interest, and with subsequent payments,
if any, made in accordance with the dates and terms otherwise provided herein.
 
 
5

--------------------------------------------------------------------------------

 
 
Employee’s date of termination for purposes of determining the date that any
amount or benefit that is treated as nonqualified deferred compensation under
Code Section 409A is to be paid (or in determining whether an exemption to such
treatment applies), and for purposes of determining whether Employee is a
“specified employee” on the date of termination, shall be the date on which
Employee has incurred a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) and applicable guidance thereunder.
 
In each case where this Agreement provides for the payment of an amount or
benefit that constitutes nonqualified deferred compensation under Section 409A
to be made to Employee within a designated period and such period begins and
ends in different calendar years, the exact payment date within such range shall
be determined by the Company, in its sole discretion, and Employee shall have no
right to designate the year in which the payment shall be made.
 
7.              Proprietary Information and Inventions Agreement.  Employee
previously executed and delivered to the Company the Inventions Agreement, which
is incorporated herein by reference.  The provisions of the Inventions Agreement
are hereby reaffirmed by Employee as of the date of this Agreement.
 
8.              Non-Compete and Outside Activities.  As more fully set forth in
the Proprietary Information and Inventions Agreement, Employee agrees that,
while serving as a full-time employee of the Company and during any period in
which Employee is receiving any payments pursuant to Paragraph 4 above, Employee
will not engage in any activity which is competitive with the Company.  In
addition, during Employee’s employment with the Company, Employee shall devote
Employee’s best efforts and Employee’s full business time, skill and attention
to the performance of Employee’s duties on behalf of the Company.  The
foregoing, however, shall not preclude Employee from engaging in appropriate
civic, charitable, professional or trade association activities or from serving
on one or more boards of directors of public or private companies, so long as
such activities and service do not (i) interfere with the performance of
Employee’s duties for the Company, (ii) involve any assets, information or other
resources proprietary or confidential to the Company or any of its licensors or
(iii) involve any third party that is competitive, directly or indirectly, with
the Company.
 
9.              Arbitration.  Employee previously executed and delivered to the
Company that certain Agreement to Arbitrate dated November 16, 2009, which is
incorporated herein by reference.  Employee hereby reaffirms the provisions of
such Agreement to Arbitrate as of the date of this Agreement.  As more fully set
forth in the Agreement to Arbitrate, both Employee and the Company agree that
any controversy, claim or dispute arising out of, concerning or relating in any
way to Employee’s employment with the Company or the termination thereof shall
be submitted exclusively to final and binding arbitration.
 
 
6

--------------------------------------------------------------------------------

 
 
10.            Company Rules.  As an employee of the Company, Employee will be
expected to abide by the Company’s rules and regulations.  Employee will be
required to sign an acknowledge­ment that Employee has read and understands the
Company rules of conduct as provided in the Company’s Employee Handbook, which
the Company will distribute.
 
11.            Integrated Agreement.  This Agreement supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the Parties with respect to the subject matters
herein.  Likewise, the terms of this Agreement shall constitute the full,
complete and exclusive agreement between Employee and the Company with respect
to the subject matters herein.  This Agreement may only be changed by a writing,
signed by Employee and an authorized representative of the Company.
 
12.            Withholding.  Any payments or other compensation provided to
Employee or for the Company’s benefit from the Company will be subject to (and
thus reduced by) all applicable deductions and withholdings.
 
13.            Severability.  If any term herein is held to be invalid, void or
unenforceable, the remainder of the terms herein shall remain in full force and
effect and shall in no way be affected; and, the Parties shall use their best
efforts to find an alternative way to achieve the same result.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
 
OPEXA THERAPEUTICS, INC.:
 
EMPLOYEE:
                   
By:
/s/ Neil K. Warma
 
By:
/s/ Jaye L. Thompson
 
Neil K. Warma
   
Jaye L. Thompson, Ph.D.
 
President and CEO
     

 
 
7